DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19, 51-69, and 101-104 are under examination.
Claims 20-50, 70-100 and 105-110 are cancelled.

Information Disclosure Statement
The IDS filed 6/08/2018 have been considered by the Examiner.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Priority of US application 62/461649 filed 2/21/2017 is acknowledged.

	Claim Rejections - 35 USC § 101
The following rejection is necessitated by the recent Supreme Court decision in Alice Corp.
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19, 51-69, and 101-104 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A: Identification of an Abstract Idea:
The claim(s) recite(s) the steps of determining a target range for a health-related parameter based on genetic information, determining that the health related parameter is inside (claim 1) or outside (as in claim 2) the target range, generating an output indicative or an effect of the genetic information on the health related parameter (claim 1) or generating a recommendation for affecting the health related parameter of the subject (claim 2). 
FairWarning IP, LLC (Decision, pages 5-6, connecting par.) and Elec. Power Grp, LLC v. Alstrom S.A. set forth that the "realm of abstract ideas" includes "collecting information, including when limited to a particular content," and “analyzing information by steps people go through in their minds or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category." It is the Examiner's position that each of the claimed process steps (absent the generic computer) could be carried out as a mental process or with the aid of paper/pen and the claimed processing device is a generic computer relied upon for computational efficiency.

	Step 2A: Identification of a Natural Correlation:

	In view of the Supreme Court decision in Mayo vs. Prometheus (Mayo vs. Prometheus, 566 U.S. _, 132 S. Ct. 1289, 101 USPQ2d 1961 (2012)), it was determined that process claims directed to a natural phenomenon, law of nature, or naturally occurring relation or correlation may not be patent eligible where the claim focuses on the natural phenomenon, law of nature, or naturally occurring relation or correlation.  

Wherein the health related parameter is serum 25-hydroxyvitamin D level and the genetic information comprises genotypes of rs2282679, as in claim 12;
Wherein the health related parameter is serum triglyceride level and the genetic information comprises genotypes of rs662799, as in claim 13;
Wherein the health related parameter is serum LDL cholesterol level and the genetic information comprises genotypes of rs964184, as in claim 14;
Wherein the health related parameter is serum B12 level and the genetic information comprises genotypes of rs602662, as in claim 15;
Wherein the health related parameter is serum triglyceride level and the genetic information comprises genotypes of one or more SNPs as listed in claim 16;
Wherein the health related parameter is fasting blood glucose level and the genetic information comprises genotypes of one or more SNPs as listed in claim 17;
Wherein the health related parameter is mean platelet volume and the genetic information comprises genotypes of one or more SNPs selected from the group as listed in claim 18;;
Wherein the subject is male and the health related parameter is serum testosterone level and the genetic information comprises genotypes of rs5934505.
The claims are drawn to determining a natural correlation between the claimed biochemical constituents represented by the “parameter” and gene expression of SNPs represented by the “genetic information.”  This correlation is a natural phenomenon and a judicial exception.
Step 2A: Consideration of Practical Application:
The judicial exception(s) is/are not integrated into a practical application because the claims do not meet any of the following criteria:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
The claims result in a step of presenting an output on an output device. This step is “extra-solution activity” as described in MPEP 2106.05(g) and not a practical application. 

Step 2B: Consideration of Additional Elements and Significantly More
The claims recite “additional elements,” which are limitations recited in addition to the judicial exception(s):

Presenting the output;
A memory device; and 
Machine readable storage device.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recited additional elements are a recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

 Suggestion for Examiner Interview
Applicant is advised to contact the Examiner at the below listed contact information in order to set up an Interview to discuss the rejections maintained and newly set forth herein.  It is noted that an Interview with the Examiner serves to move prosecution forward and clarify remaining issues in the Office Action.



E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/Anna Skibinsky/
Primary Examiner, AU 1631